DETAILED ACTION

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

2.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

GROUP
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:	Claim(s) 1-13 and 21, drawn to a device.
Group II:	Claim(s) 14-20, drawn to method.

Groups I and II lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior art Stubbs et al. (US 2017/0373263 A1), hereinafter as Stubbs – the other references provided on the PTO-892 are those mentioned in Stubbs [0043].
Stubbs discloses a light emitting device (see embodiment with the 2D EL active layer described in [0043] and Fig. 1 & [0022] “A 2D-OLED hybrid device with an inorganic 2D EL active material may comprise some or all of the layers depicted in FIG. 1”) comprising:
a transition metal dichalcolgenide layer (element 50, see [0028] “2D EL active layer” and [0029] “WSe2”) disposed between two layers of a material (elements 60, see [0027] “Buffer layer(s) (60) … poly(methyl methacrylate) (PMMA), aluminium oxide, poly(ethylenimine) ethoxylated, poly(9-2CO3), and polyvinylpyrrolidone”) with a bandgap larger than the transition metal dichalcolgenide layer (Bandgap material property of the buffer layers are higher than the transitional metal dichalcogenide);
a plurality of nanoparticles (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles”) embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer (see [0043] “For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of approximately 10 nm or less may display properties such as size-tunable emission when excited by electricity. This may enable the electroluminescence maximum (ELmax) of the device to be tuned by manipulating the lateral dimensions of the 2D nanoparticle. For example, Jin et al. reported the synthesis of WSe2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 nm by varying the lateral dimensions of the particles between 2.5 nm and 9.7 nm.”); and
electrodes (elements 20 and 90, see [0024] “anode material (20) … cathode material (90)”) arranged to apply a voltage across the two layers and the transition metal dichalcolgenide layer (see Fig. 1);
wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer (see [0043])
(Note that the limitations “to apply a voltage across the two layers and the transition metal dichalcolgenide layer; wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer” are determined as functional limitations describing functional capabilities .

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). A
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because they are mutually exclusive structures.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818